UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4947



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


STANLEY O’NEAL GILL,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (CR-04-20-F)


Submitted:   August 31, 2005                 Decided:   October 4, 2005


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, P.L.L.C., Wilmington, North
Carolina, for Appellant. Frank D. Whitney, United States Attorney,
Anne M. Hayes, Christine Witcover Dean, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Stanley O’Neal Gill pled guilty to conspiracy to possess

with intent to distribute 500 grams or more of cocaine and 5 grams

or more of cocaine base (crack), 21 U.S.C. § 846 (2000) (Count

One), and possession of 500 grams of more of cocaine with intent to

distribute, 21 U.S.C. § 841(a) (2000) (Count Two).            The district

court imposed a guideline sentence of 262 months imprisonment and

an identical alternative sentence under its statutory authority, 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2005).          Gill appeals his

sentence, asserting that resentencing is required under United

States v. Booker, 125 S. Ct. 738 (2005).       We affirm.

           Following his guilty plea, Gill objected to the drug

quantities for which he was held responsible in the presentence

report, as well as to the recommended four-level leader adjustment,

and two-level enhancement for possession of a firearm during the

offense.     Citing Blakely v. Washington, 542 U.S. 296 (2004), he

argued that the sentence enhancements were based on facts he had

neither been charged with nor admitted and thus violated the Sixth

Amendment.

           At the sentencing hearing on October 18, 2004, the

district     court   overruled   Gill’s   Blakely   motion,    heard   the

government’s evidence of Gill’s drug-related activities from six

witnesses, and determined that Gill was responsible for 15.5

kilograms of cocaine and 5.4 kilograms of crack.         The court gave


                                  - 2 -
Gill a two-level adjustment for his leadership role rather than the

four-level adjustment recommended in the presentence report, added

a     two-level enhancement for possession of a firearm during the

offense, and gave Gill a three-level reduction for acceptance of

responsibility.       The final offense level was 39.             Gill was in

criminal history category I, making the guideline range 262-327

months. Because of Gill’s long military service, the court imposed

the    minimum    guideline   sentence   of   262    months.       The   court

recommended an intensive drug treatment program in light of Gill’s

drug addiction.       The court then imposed an identical alternative

sentence of 262 months under its statutory authority, 18 U.S.C.

§ 3553(a).

            Gill contends on appeal that his sentence was imposed in

violation of the Sixth Amendment, that he should be resentenced

under an advisory guideline scheme, and that his sentence was

unreasonable.

            In United States v. Booker, 125 S. Ct. 738 (2005), the

Supreme Court held that its holding in Blakely applied to the

federal sentencing guidelines and that the mandatory manner in

which    the     guidelines   required   courts     to   impose    sentencing

enhancements based on facts found by the court by a preponderance

of the evidence violated the Sixth Amendment.            125 S. Ct. at 755-

56.     The Court remedied the constitutional violation by severing

two statutory provisions that required sentencing courts to impose


                                   - 3 -
a sentence within the applicable guideline range, and set forth

appellate standards of review for guideline issues, thereby making

the guidelines advisory.      Id. at 756-67.

            After   Booker,   courts    must   calculate   the   appropriate

guidelines range, consider the range in conjunction with other

relevant factors under the guidelines and § 3553(a), and impose a

sentence.    This remedial scheme applies to any sentence imposed

under the mandatory sentencing guidelines, regardless of whether or

not the sentence violates the Sixth Amendment.          Booker, 125 S. Ct.

at 769.     However, ordinary doctrines such as plain error and

harmless error still apply.      Id.

            Because Gill did not admit the drug quantities found by

the district court, his leadership role in the conspiracy, or that

the firearm enhancement was warranted, the district court’s factual

findings on these issues, all of which increased the sentence,

violated the Sixth Amendment.          The government concedes error in

this respect.       However, because the district court imposed an

alternative discretionary sentence pursuant to § 3553(a) that was

identical to the guidelines sentence, the Sixth Amendment error was

harmless.

            Gill claims that he is entitled to a new sentencing under

an advisory guidelines scheme.         We disagree.   Under either a plain

error or harmless error standard of review, in light of the

identical alternative sentence imposed by the district court, we


                                  - 4 -
conclude that no reversible error occurred.           See United States v.

White, 405 F.3d 208, 223 (4th Cir. 2005) (noting that substantial

rights inquiry under plain or harmless error is the same and that

only difference is who bears burden of proof).

           Finally, to the extent that reasonableness review is

available to a defendant sentenced before Booker announced its

remedial scheme, we conclude that the sentence was reasonable. The

Sixth Amendment error was harmless and Gill has not shown that he

was   prejudiced   by   the   error   of   treating    the   guidelines   as

mandatory.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 5 -